





CITATION:
HSBC Bank
          Canada v. Turbo Logistics Canada Inc., 2011 ONCA 234



DATE: 20110325



DOCKET: C51069



COURT OF APPEAL FOR ONTARIO



Armstrong, Juriansz and Watt JJ.A.



BETWEEN



HSBC Bank Canada



Applicant (Applicant
          Respondent on Appeal)




and



Turbo
          Logistics Canada Inc. and 2163960 Ontario Inc.




Respondents



Micheal Simaan, for the appellants Vladimir Botvinnik and
          2086611 Ontario Inc.



Brian Casey and Michael Nowina, for the respondents



Heard & released orally:
March 21, 2011



On appeal from the judgment of Justice David G. Stinson of the
          Superior Court of Justice, dated August 28, 2009.



ENDORSEMENT



[1]

The appellants appeal the order of Stinson J., dated
    August 28, 2009, finding them in contempt of the receivership order made by
    Cumming J. on January 28, 2009.

[2]

We do not accept the submission that the motion judge
    erred by declining to draw an adverse inference against the receiver for its
    failure to call the two independent witnesses who were present when the lock on
    Gate 2 was discussed.  Counsel for the
    appellant asked the motion judge to draw the inference and he declined to do so.  Drawing such an inference was not mandatory
    but was within the discretion of the motion judge.

[3]

The appellants second submission advances much the
    same argument in a different form.  We do
    not agree that the motion judges failure to draw the adverse inference
    amounted to a reversal of the burden of proof.  It seems to us that the appellants are seeking to overturn the motion
    judges findings of fact and credibility in the absence of any palpable and
    overriding error.

[4]

The appeal is dismissed.  The respondent shall have its costs of the
    appeal fixed at $10,000 inclusive of disbursements and applicable taxes.

R.P. Armstrong J.A.

R.G. Juriansz J.A.

David Watt J.A.


